Citation Nr: 1414743	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for lupus, to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for bladder cancer, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for Paget's disease of the bone (arthritis), to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1967.   

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for hypertension, service connection for lupus, service connection for bladder cancer, and service connection for Paget's disease of the bone.  The Veteran perfected a timely appeal to that decision.  

On June 4, 2013, the Veteran offered testimony at a hearing before the Board, sitting at the RO.  A transcript of that hearing is of record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2013).  

Unfortunately, after examining the records, the Board concludes that a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  The specific bases for remand are set forth below.  

A.  S/C hypertension.

The Veteran has contended that he developed hypertension as a result of his exposure to herbicides while on active duty in Vietnam.  The Veteran maintains that he was actually told to watch his weight because he had high blood pressure readings in service.  In the alternative, he has also asserted that his hypertension is secondary to his service-connected diabetes mellitus.  

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hypertension.  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam. Based upon information obtained from the Veteran's service personnel records and buddy statements, such exposure is presumed.  See 38 C.F.R. § 3.307(a) (6) (iii) (2013) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  

In this regard, the Veteran was provided a VA examination in connection with the claim in September 2010; however, the examiner only addressed whether the Veteran's hypertension was related to his diabetes mellitus.  There was no discussion of herbicide exposure even though the RO had determined that he did have such exposure because he served in Vietnam.  

Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, the Board finds that an additional medical opinion is necessary to address the etiology of the Veteran's current hypertension, to include whether it may be related to his herbicide exposure in service.  

B.  S/C Lupus, bladder cancer, and Paget's disease of the bone.

The Veteran essentially contends that he developed lupus, bladder cancer and Paget's disease of the bone as a result of his exposure to Agent Orange during his period of active duty in Vietnam.  The Veteran indicates that he was deployed to the Vietnam Phu Cat Air Force Base where he served from 1966 until July 1967; he was attached to a combat unit and they were on patrol out in the area around the base where they sprayed and killed the foliage.  The Veteran further indicates that he began experiencing symptoms of lupus immediately after his discharge from service in 1968; he was treated extensively and was finally diagnosed with lupus erythematous which has affected his joints and muscles.  The Veteran indicates that he was diagnosed with bladder cancer in 1996, and Paget's disease in 2000, and he believes that they are both related to his exposure to herbicides in Vietnam.  

As noted above, the evidence reflects that the Veteran served in the Republic of Vietnam during the Vietnam Era; hence, exposure to herbicides such as Agent Orange may be presumed.  38 C.F.R. § 3.307.  In addition, post service treatment reports, VA as well as private, show that the Veteran has been diagnosed with bladder cancer in September 1996.  He subsequently received evaluation and treatment for recurrence of bladder cancer.  Treatment records from Dr. Charles Rowan reflect that the Veteran was diagnosed with lupus since March 2000.  Post service treatment records also show that the Veteran received treatment for complaints of aches and pain in his joints; recently, in December 2008, he was diagnosed with Paget's disease of the bones.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about the etiology of his claimed current disability in the context of herbicide exposure.  Id.  

The Board acknowledges that the Veteran has been presumptively found to have been exposed to herbicides while on active duty and has been diagnosed with bladder cancer, lupus, and Paget's disease of the bone.  However, rendering a medical determination as to any possible relationship between herbicide exposure and the diagnosed conditions is outside the purview of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues and must therefore remand to obtain a medical examination and nexus opinions regarding the etiology of the Veteran's lupus, bladder cancer, and Paget's disease of the bone.  See McLendon, 20 Vet. App. at 79.  Under these circumstances, evidentiary development is needed to fully evaluate the Veteran's claim of service connection for a seizure disorder.  38 U.S.C.A. § 5103A; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions:  

1.  The AMC/AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his lupus, hypertension, Paget's disease of the bone, and bladder cancer since service.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(c)(2),(e).

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  The claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner should state whether it is at least as likely as not that the Veteran currently has hypertension that is related to military service, to include his herbicide exposure therein.  The examiner should also opine whether it is at least as likely as not that the Veteran's current hypertension is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination with an oncologist to determine the etiology of his bladder cancer.  The claims folder, including all records on Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  If the Veteran is unable to report for a VA examination, then the claims file should be sent to an oncologist to offer an opinion based on its review.  All medically necessary tests should be completed.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's bladder cancer manifested during service or is otherwise related to service, to include any exposure to herbicides.  A detailed rationale should be provided for all opinions expressed.  

4.  The Veteran should be afforded a VA medical examination for the purpose of clarifying the etiology of his current lupus, diagnosed as systemic lupus erythematous.  The claims folder, including all records on Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Veteran's current lupus is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  In providing the requested opinion, the examiner should be requested to review the available medical literature discussing the "current state of knowledge as to the possible relationship between exposure to dioxin and lupus."  

5.  The RO/AMC must schedule the Veteran for a VA examination, with the appropriate specialist, for the purpose of clarifying the presence and etiology of a bone disorder, diagnosed as Paget's disease.  The claims folder, including all records on Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must identify whether the Veteran has a currently diagnosed bone disorder, namely Paget's disease, presently or at any point during the claims process.  The examiner must also state whether any diagnosed Paget's disease is at least as likely as not (50 percent or greater probability) related to the Veteran's active duty service, to include his exposure to herbicides in Vietnam.  A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.  

6.  After the requested medical opinion evidence is obtained, the report should be reviewed to ensure it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, it should be returned to the examiner.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the REMAND are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


